(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

          TREVINO v. THALER, DIRECTOR, TEXAS 

           DEPARTMENT OF CRIMINAL JUSTICE, 

         CORRECTIONAL INSTITUTIONS DIVISION


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

   No. 11–10189.       Argued February 25, 2013—Decided May 28, 2013
In Martinez v. Ryan, 566 U.S. 1, ___, this Court held that “a procedural
  default will not bar a federal habeas court from hearing a substantial
  claim of ineffective assistance at trial if, in the [State’s] initial-review
  collateral proceeding, there was no counsel or counsel in that pro-
  ceeding was ineffective.” Martinez regarded a prisoner from Arizona,
  where state procedural law required the prisoner to raise the claim
  during his first state collateral review proceeding. Ibid. This case
  regards a prisoner from Texas, where state procedural law does not
  require a defendant to raise his ineffective-assistance-of-trial-counsel
  claim on collateral review. Rather, Texas law appears to permit a
  prisoner to raise such a claim on direct review, but the structure and
  design of the Texas system make it virtually impossible for a prisoner
  to do so. The question presented in this case is whether, despite this
  difference, the rule set out in Martinez applies in Texas.
     Petitioner Trevino was convicted of capital murder in Texas state
  court and sentenced to death after the jury found insufficient mitigat-
  ing circumstances to warrant a life sentence. Neither new counsel
  appointed for his direct appeal nor new counsel appointed for state
  collateral review raised the claim that Trevino’s trial counsel provid-
  ed ineffective assistance during the penalty phase by failing to ade-
  quately investigate and present mitigating circumstances. When
  that claim was finally raised in Trevino’s federal habeas petition, the
  District Court stayed the proceedings so Trevino could raise it in
  state court. The state court found the claim procedurally defaulted
  because of Trevino’s failure to raise it in his initial state postconvic-
  tion proceedings, and the federal court then concluded that this fail-
2                          TREVINO v. THALER

                                   Syllabus

    ure was an independent and adequate state ground barring the fed-
    eral courts from considering the claim. The Fifth Circuit affirmed.
    Its decision predated Martinez, but that court has since concluded
    that Martinez does not apply in Texas because Martinez’s good-cause
    exception applies only where state law says that a defendant must in-
    itially raise his ineffective-assistance-of-trial-counsel claim in initial
    state collateral review proceedings, while Texas law appears to per-
    mit a defendant to raise that claim on direct appeal.
Held: Where, as here, a State’s procedural framework, by reason of its
 design and operation, makes it highly unlikely in a typical case that a
 defendant will have a meaningful opportunity to raise an ineffective-
 assistance-of-trial-counsel claim on direct appeal, the exception rec-
 ognized in Martinez applies. Pp. 5–15.
    (a) A finding that a defendant’s state law “procedural default” rests
 on “an independent and adequate state ground” ordinarily prevents a
 federal habeas court from considering the defendant’s federal consti-
 tutional claim. Coleman v. Thompson, 501 U.S. 722,729–730. How-
 ever, a “prisoner may obtain federal review of a defaulted claim by
 showing cause for the default and prejudice from a violation of the
 federal law.” Martinez, supra, at ___. In Martinez, the Court recog-
 nized a “narrow exception” to Coleman’s statement “that an attor-
 ney’s ignorance or inadvertence in a postconviction proceeding does
 not qualify as cause to excuse a procedural default.” 566 U. S., at
 ___. That exception allows a federal habeas court to find “cause” to
 excuse such default where (1) the ineffective-assistance-of-trial-
 counsel claim was a “substantial” claim; (2) the “cause” consisted of
 there being “no counsel” or only “ineffective” counsel during the state
 collateral review proceeding; (3) the state collateral review proceed-
 ing was the “initial” review proceeding in respect to the “ineffective-
 assistance-of-trial-counsel claim”; and (4) state law requires that the
 claim “be raised in an initial-review collateral proceeding.” Id., at
 ___. Pp. 5–8.
    (b) The difference between the Texas law—which in theory grants
 permission to bring an ineffective-assistance-of-trial-counsel claim on
 direct appeal but in practice denies a meaningful opportunity to do
 so—and the Arizona law at issue in Martinez—which required the
 claim to be raised in an initial collateral review proceeding—does not
 matter in respect to the application of Martinez. Pp. 8–14.
      (1) This conclusion is supported by two characteristics of Texas’
 procedures. First, Texas procedures make it nearly impossible for an
 ineffective-assistance-of-trial-counsel claim to be presented on direct
 review. The nature of an ineffective-assistance claim means that the
 trial record is likely to be insufficient to support the claim. And a
 motion for a new trial to develop the record is usually inadequate be-
                     Cite as: 569 U. S. ____ (2013)                      3

                                Syllabus

  cause of Texas rules regarding time limits on the filing, and the dis-
  posal, of such motions and the availability of trial transcripts. Thus,
  a writ of habeas corpus is normally needed to gather the facts neces-
  sary for evaluating these claims in Texas. Second, were Martinez not
  to apply, the Texas procedural system would create significant un-
  fairness because Texas courts in effect have directed defendants to
  raise ineffective-assistance-of-trial-counsel claims on collateral, rath-
  er than on direct, review. Texas can point to only a few cases in
  which a defendant has used the motion-for-a-new-trial mechanism to
  expand the record on appeal. Texas suggests that there are other
  mechanisms by which a prisoner can expand the record on appeal,
  but these mechanisms seem special and limited in their application,
  and cannot overcome the Texas courts’ own well-supported determi-
  nation that collateral review normally is the preferred procedural
  route for raising an ineffective-assistance-of-trial-counsel claim. Re-
  spondent also argues that there is no equitable problem here, where
  appellate counsel’s failure to bring a substantial ineffective-
  assistance claim on direct appeal may constitute cause to excuse the
  procedural default, but respondent points to no case in which such a
  failure by appellate counsel has been deemed constitutionally ineffec-
  tive. Pp. 8–13.
       (2) The very factors that led this Court to create a narrow excep-
  tion to Coleman in Martinez similarly argue for applying that excep-
  tion here. The right involved—adequate assistance of trial counsel—
  is similarly and critically important. In both instances practical con-
  siderations—the need for a new lawyer, the need to expand the trial
  court record, and the need for sufficient time to develop the claim—
  argue strongly for initial consideration of the claim during collateral,
  not on direct, review. See Martinez, 566 U. S., at ___. In both in-
  stances failure to consider a lawyer’s “ineffectiveness” during an ini-
  tial-review collateral proceeding as a potential “cause” for excusing a
  procedural default will deprive the defendant of any opportunity for
  review of an ineffective-assistance-of-trial-counsel claim. See id., at
  ___. Thus, for present purposes, a distinction between (1) a State
  that denies permission to raise the claim on direct appeal and (2) a
  State that grants permission but denies a fair, meaningful opportuni-
  ty to develop the claim is a distinction without a difference. Pp. 13–
  14.
449 Fed. Appx. 415, vacated and remanded.

  BREYER, J., delivered the opinion for the Court, in which KENNEDY,
GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined. ROBERTS, C. J., filed a
dissenting opinion, in which ALITO, J., joined. SCALIA, J., filed a dis-
senting opinion, in which THOMAS, J., joined.
                        Cite as: 569 U. S. ____ (2013)                               1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                  No. 11–10189
                                   _________________


  CARLOS TREVINO, PETITIONER v. RICK THALER,

  DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL

     JUSTICE, CORRECTIONAL INSTITUTIONS 

                  DIVISION

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                                 [May 28, 2013] 


   JUSTICE BREYER delivered the opinion of the Court.
   In Martinez v. Ryan, 566 U.S. 1 (2012), we considered
the right of a state prisoner to raise, in a federal habeas
corpus proceeding, a claim of ineffective assistance of trial
counsel. In that case an Arizona procedural rule required
a defendant convicted at trial to raise a claim of ineffective
assistance of trial counsel during his first state collateral
review proceeding—or lose the claim. The defendant in
Martinez did not comply with the state procedural rule.
But he argued that the federal habeas court should excuse
his state procedural failing, on the ground that he had
good “cause” for not raising the claim at the right time,
namely that, not only had he lacked effective counsel
during trial, but also he lacked effective counsel during his
first state collateral review proceeding.
   We held that lack of counsel on collateral review might
excuse defendant’s state law procedural default. We
wrote:
    “[A] procedural default will not bar a federal habeas
2                    TREVINO v. THALER

                      Opinion of the Court

    court from hearing a substantial claim of ineffective
    assistance at trial if, in the [State’s] initial-review col-
    lateral proceeding, there was no counsel or counsel in
    that proceeding was ineffective.” Id., at ___ (slip op.,
    at 15).
At the same time we qualified our holding. We said
that the holding applied where state procedural law said
that “claims of ineffective assistance of trial counsel must
be raised in an initial-review collateral proceeding.” Ibid.
(emphasis added).
   In this case Texas state law does not say “must.” It does
not on its face require a defendant initially to raise an
ineffective-assistance-of-trial-counsel claim in a state col-
lateral review proceeding. Rather, that law appears at
first glance to permit (but not require) the defendant
initially to raise a claim of ineffective assistance of trial
counsel on direct appeal. The structure and design of the
Texas system in actual operation, however, make it “vir-
tually impossible” for an ineffective assistance claim to be
presented on direct review. See Robinson v. State, 16
S.W.3d 808, 810–811 (Tex. Crim. App. 2000). We must
now decide whether the Martinez exception applies in this
procedural regime. We conclude that it does.
                               I
  A Texas state court jury convicted petitioner, Carlos
Trevino, of capital murder. After a subsequent penalty-
phase hearing, the jury found that Trevino “would commit
criminal acts of violence in the future which would consti-
tute a continuing threat to society,” that he “actually
caused the death of Linda Salinas or, if he did not actually
cause her death, he intended to kill her or another, or he
anticipated a human life would be taken,” and that “there
were insufficient mitigating circumstances to warrant a
sentence of life imprisonment” rather than death. 449
Fed. Appx. 415, 418 (CA5 2011). The judge consequently
                  Cite as: 569 U. S. ____ (2013)            3

                      Opinion of the Court

imposed a sentence of death.
   Eight days later the judge appointed new counsel to
handle Trevino’s direct appeal. App. 1, 3. Seven months
after sentencing, when the trial transcript first became
available, that counsel filed an appeal. The Texas Court of
Criminal Appeals then considered and rejected Trevino’s
appellate claims. Trevino’s appellate counsel did not
claim that Trevino’s trial counsel had been constitutionally
ineffective during the penalty phase of the trial court pro-
ceedings. Id., at 12–24.
   About six months after sentencing, the trial judge ap-
pointed Trevino a different new counsel to seek state
collateral relief. As Texas’ procedural rules provide, that
third counsel initiated collateral proceedings while Tre-
vino’s appeal still was in progress. This new counsel first
sought postconviction relief (through collateral review) in
the trial court itself. After a hearing, the trial court de-
nied relief; and the Texas Court of Criminal Appeals
affirmed that denial. Id., at 25–26, 321–349. Trevino’s
postconviction claims included a claim that his trial coun-
sel was constitutionally ineffective during the penalty
phase of Trevino’s trial, but it did not include a claim that
trial counsel’s ineffectiveness consisted in part of a failure
adequately to investigate and to present mitigating circum-
stances during the penalty phase of Trevino’s trial. Id., at
321–349; see Wiggins v. Smith, 539 U.S. 510, 523 (2003)
(counsel’s failure to investigate and present mitigating
circumstances deprived defendant of effective assistance of
counsel).
   Trevino then filed a petition in federal court seeking a
writ of habeas corpus. The Federal District Court ap-
pointed another new counsel to represent him. And that
counsel claimed for the first time that Trevino had not
received constitutionally effective counsel during the
penalty phase of his trial in part because of trial counsel’s
failure to adequately investigate and present mitigating
4                   TREVINO v. THALER

                     Opinion of the Court

circumstances during the penalty phase. App. 438, 456–
478. Federal habeas counsel pointed out that Trevino’s
trial counsel had presented only one witness at the sen-
tencing phase, namely Trevino’s aunt. The aunt had
testified that Trevino had had a difficult upbringing, that
his mother had an alcohol problem, that his family was on
welfare, and that he had dropped out of high school. She
had added that Trevino had a child, that he was good with
children, and that he was not violent. Id., at 285–291.
   Federal habeas counsel then told the federal court that
Trevino’s trial counsel should have found and presented at
the penalty phase other mitigating matters that his own
investigation had brought to light. These included, among
other things, that Trevino’s mother abused alcohol while
she was pregnant with Trevino, that Trevino weighed only
four pounds at birth, that throughout his life Trevino
suffered the deleterious effects of Fetal Alcohol Syndrome,
that as a child Trevino had suffered numerous head inju-
ries without receiving adequate medical attention, that
Trevino’s mother had abused him physically and emotion-
ally, that from an early age Trevino was exposed to, and
abused, alcohol and drugs, that Trevino had attended
school irregularly and performed poorly, and that Tre-
vino’s cognitive abilities were impaired. Id., at 66–67.
   The federal court stayed proceedings to permit Trevino
to raise this claim in state court. The state court held that
because Trevino had not raised this claim during his
initial postconviction proceedings, he had procedurally
defaulted the claim, id., at 27–28; and the Federal District
Court then denied Trevino’s ineffective-assistance-of-trial-
counsel claim, id., at 78–79. The District Court concluded
in relevant part that, despite the fact that “even the most
minimal investigation . . . would have revealed a wealth
of additional mitigating evidence,” an independent and
adequate state ground (namely Trevino’s failure to raise
the issue during his state postconviction proceeding)
                 Cite as: 569 U. S. ____ (2013)           5

                     Opinion of the Court

barred the federal habeas court from considering the
ineffective-assistance-of-trial-counsel claim. Id., at 131–
132. See Coleman v. Thompson, 501 U.S. 722, 729–730
(1991).
  Trevino appealed. The Fifth Circuit, without consider-
ing the merits of Trevino’s ineffective-assistance-of-trial-
counsel claim, agreed with the District Court that an
independent, adequate state ground, namely Trevino’s
procedural default, barred its consideration. 449 Fed.
Appx., at 426. Although the Circuit decided Trevino’s case
before this Court decided Martinez, the Fifth Circuit’s
reasoning in a later case, Ibarra v. Thaler, 687 F.3d 222
(2012), makes clear that the Fifth Circuit would have
found that Martinez would have made no difference.
  That is because in Ibarra the Circuit recognized that
Martinez had said that its good-cause exception applies
where state law says that a criminal defendant must
initially raise his claim of ineffective assistance of trial
counsel in initial state collateral review proceedings. 687
F. 3d, at 225–226. Texas law, the Circuit pointed out, does
not say explicitly that the defendant must initially raise
the claim in state collateral review proceedings. Rather
Texas law on its face appears to permit a criminal defend-
ant to raise such a claim on direct appeal. Id., at 227.
And the Circuit held that that fact means that Martinez
does not apply in Texas. 687 F. 3d, at 227. Since the
Circuit’s holding in Ibarra (that Martinez does not apply
in Texas) would similarly govern this case, we granted
certiorari here to determine whether Martinez applies in
Texas.
                            II

                            A

  We begin with Martinez. We there recognized the his-
toric importance of federal habeas corpus proceedings as
a method for preventing individuals from being held in
6                   TREVINO v. THALER

                     Opinion of the Court

custody in violation of federal law. Martinez, 566 U. S., at
___ (slip op., at 6–7). See generally Preiser v. Rodriguez,
411 U.S. 475, 484–485 (1973). In general, if a convicted
state criminal defendant can show a federal habeas court
that his conviction rests upon a violation of the Federal
Constitution, he may well obtain a writ of habeas corpus
that requires a new trial, a new sentence, or release.
  We similarly recognized the importance of federal ha-
beas corpus principles designed to prevent federal courts
from interfering with a State’s application of its own firmly
established, consistently followed, constitutionally proper
procedural rules. Martinez, supra, at ___ (slip op., at
6–7). Those principles have long made clear that a
conviction that rests upon a defendant’s state law “proce-
dural default” (for example, the defendant’s failure to raise
a claim of error at the time or in the place that state law
requires), normally rests upon “an independent and ade-
quate state ground.” Coleman, 501 U. S., at 729–730.
And where a conviction rests upon such a ground, a fed-
eral habeas court normally cannot consider the defendant’s
federal constitutional claim. Ibid.; see Martinez, 566
U. S., at ___ (slip op., at 6–7).
  At the same time, we pointed out that “[t]he doctrine
barring procedurally defaulted claims from being heard is
not without exceptions. A prisoner may obtain federal
review of a defaulted claim by showing cause for the de-
fault and prejudice from a violation of federal law.” Id., at
___ (slip op., at 6–7). And we turned to the issue directly
before the Court: whether Martinez had shown “cause” to
excuse his state procedural failing. Id., at ___ (slip op.,
at 15).
  Martinez argued that his lawyer should have raised, but
did not raise, his claim of ineffective assistance of trial
counsel during state collateral review proceedings. Id., at
___ (slip op., at 4). He added that this failure, itself
amounting to ineffective assistance, was the “cause” of,
                  Cite as: 569 U. S. ____ (2013)              7

                      Opinion of the Court

and ought to excuse, his procedural default. Id., at ___
(slip op., at 4). But this Court had previously held that
“[n]egligence on the part of a prisoner’s postconviction
attorney does not qualify as ‘cause,’ ” primarily because a
“principal” such as the prisoner, “bears the risk of negli-
gent conduct on the part of his agent,” the attorney. Ma-
ples v. Thomas, 565 U.S. ___, ___ (2012) (slip op., at 12)
(quoting Coleman, supra, at 753–754; emphasis added).
Martinez, in effect, argued for an exception to Coleman’s
broad statement of the law.
   We ultimately held that a “narrow exception” should
“modify the unqualified statement in Coleman that an
attorney’s ignorance or inadvertence in a postconviction
proceeding does not qualify as cause to excuse a proce-
dural default.” Martinez, 566 U. S., at ___ (slip op., at 6). We
did so for three reasons. First, the “right to the effective
assistance of counsel at trial is a bedrock principle in our
justice system. . . . Indeed, the right to counsel is the
foundation for our adversary system.” Id., at ___ (slip op.,
at 9).
   Second, ineffective assistance of counsel on direct appel-
late review could amount to “cause,” excusing a defend-
ant’s failure to raise (and thus procedurally defaulting) a
constitutional claim. Id., at ___ (slip op., at 8). But States
often have good reasons for initially reviewing claims of
ineffective assistance of trial counsel during state collat-
eral proceedings rather than on direct appellate review.
Id., at ___ (slip op., at 9–10). That is because review of
such a claim normally requires a different attorney, be-
cause it often “depend[s] on evidence outside the trial
record,” and because efforts to expand the record on direct
appeal may run afoul of “[a]bbreviated deadlines,” depriv-
ing the new attorney of “adequate time . . . to investigate
the ineffective-assistance claim.” Id., at ___ (slip op.,
at 10).
   Third, where the State consequently channels initial
8                    TREVINO v. THALER

                      Opinion of the Court

review of this constitutional claim to collateral proceed-
ings, a lawyer’s failure to raise an ineffective-assistance-
of-trial-counsel claim during initial-review collateral
proceedings, could (were Coleman read broadly) deprive a
defendant of any review of that claim at all. Martinez,
supra, at ___ (slip op., at 7).
   We consequently read Coleman as containing an excep-
tion, allowing a federal habeas court to find “cause,”
thereby excusing a defendant’s procedural default, where
(1) the claim of “ineffective assistance of trial counsel” was
a “substantial” claim; (2) the “cause” consisted of there
being “no counsel” or only “ineffective” counsel during the
state collateral review proceeding; (3) the state collateral
review proceeding was the “initial” review proceeding in
respect to the “ineffective-assistance-of-trial-counsel
claim”; and (4) state law requires that an “ineffective
assistance of trial counsel [claim] . . . be raised in an
initial-review collateral proceeding.” Martinez, supra, at
___ (slip op., at 11, 15).
                              B
   Here state law differs from that in Martinez in respect
to the fourth requirement. Unlike Arizona, Texas does not
expressly require the defendant to raise a claim of ineffec-
tive assistance of trial counsel in an initial collateral
review proceeding. Rather Texas law on its face appears
to permit (but not require) the defendant to raise the claim
on direct appeal. Does this difference matter?
                              1
  Two characteristics of the relevant Texas procedures
lead us to conclude that it should not make a difference in
respect to the application of Martinez. First, Texas proce-
dure makes it “virtually impossible for appellate counsel
to adequately present an ineffective assistance [of trial
counsel] claim” on direct review. Robinson, 16 S.W. 3d, at
                  Cite as: 569 U. S. ____ (2013)            9

                      Opinion of the Court

810–811. As the Texas Court of Criminal Appeals itself
has pointed out, “the inherent nature of most ineffective
assistance” of trial counsel “claims” means that the trial
court record will often fail to “contai[n] the information
necessary to substantiate” the claim. Ex parte Torres, 943
S.W.2d 469, 475 (1997) (en banc).
   As the Court of Criminal Appeals has also noted, a
convicted defendant may make a motion in the trial court
for a new trial in order to develop the record on appeal.
See Reyes v. State, 849 S.W.2d 812, 816 (1993). And, in
principle, the trial court could, in connection with that
motion, allow the defendant some additional time to de-
velop a further record. Ibid. But that motion-for-new-trial
“vehicle is often inadequate because of time constraints
and because the trial record has generally not been tran-
scribed at this point.” Torres, supra, at 475. See Tex. Rule
App. Proc. 21.4 (2013) (motion for a new trial must be
made within 30 days of sentencing); Rules 21.8(a), (c) (trial
court must dispose of motion within 75 days of sentenc-
ing); Rules 35.2(b), 35.3(c) (transcript must be prepared
within 120 days of sentencing where a motion for a new
trial is filed and this deadline may be extended). Thus, as
the Court of Criminal Appeals has concluded, in Texas “a
writ of habeas corpus” issued in state collateral proceed-
ings ordinarily “is essential to gathering the facts neces-
sary to . . . evaluate . . . [ineffective-assistance-of-trial-
counsel] claims.” Torres, supra, at 475. See Robinson,
supra, at 810–811 (noting that there is “not generally a
realistic opportunity to adequately develop the record for
appeal in post-trial motions” and that “[t]he time require-
ments for filing and presenting a motion for new trial
would have made it virtually impossible for appellate
counsel to adequately present an ineffective assistance
claim to the trial court”).
   See also Thompson v. State, 9 S.W.3d 808, 813–814,
and n. 6 (Tex. Crim. App. 1999) (“[I]n the vast majority of
10                  TREVINO v. THALER

                     Opinion of the Court

cases, the undeveloped record on direct appeal will be
insufficient for an appellant to satisfy the dual prongs of
Strickland”; only “[r]arely will a reviewing court be pro-
vided the opportunity to make its determination on direct
appeal with a record capable of providing a fair evaluation
of the merits of the claim . . .”); Goodspeed v. State, 187
S.W.3d 390, 392 (Tex. Crim. App. 2005) (similar); An-
drews v. State, 159 S.W.3d 98, 102–103 (Tex. Crim. App.
2005) (similar); Ex parte Brown, 158 S.W.3d 449, 453
(Tex. Crim. App. 2005) (per curiam) (similar); Jackson v.
State, 973 S.W.2d 954, 957 (Tex. Crim. App. 1998) (per
curiam) (similar). See also 42 G. Dix & J. Schmolesky,
Texas Practice Series §29:76, pp. 844–845 (3d ed. 2011)
(hereinafter Texas Practice) (explaining that “[o]ften” the
requirement that a claim of ineffective assistance of trial
counsel be supported by a record containing direct evi-
dence of why counsel acted as he did “will require that the
claim . . . be raised in postconviction habeas proceedings
where a full record on the matter can be raised”).
    This opinion considers whether, as a systematic matter,
Texas affords meaningful review of a claim of ineffective
assistance of trial counsel. The present capital case illus-
trates why it does not. The trial court appointed new
counsel for Trevino eight days after sentencing. Counsel
thus had 22 days to decide whether, and on what grounds,
to make a motion for a new trial. She then may have had
an additional 45 days to provide support for the motion
but without the help of a transcript (which did not become
available until much later—seven months after the trial).
It would have been difficult, perhaps impossible, within
that time frame to investigate Trevino’s background, de-
termine whether trial counsel had adequately done so,
and then develop evidence about additional mitigating
background circumstances. See Reyes, supra, at 816
(“[M]otions for new trial [must] be supported by affidavit
. . . specifically showing the truth of the grounds of
                  Cite as: 569 U. S. ____ (2013)           11

                      Opinion of the Court

attack”).
   Second, were Martinez not to apply, the Texas proce-
dural system would create significant unfairness. That
is because Texas courts in effect have directed defendants
to raise claims of ineffective assistance of trial counsel
on collateral, rather than on direct, review. As noted, they
have explained why direct review proceedings are likely
inadequate. See supra, at 8–10. They have held that
failure to raise the claim on direct review does not bar the
defendant from raising the claim in collateral proceedings.
See, e.g., Robinson, 16 S.W. 3d, at 813; Ex parte Duffy,
607 S.W.2d 507, 512–513 (Tex. Crim. App. 1980) (over-
ruled on other grounds by Hernandez v. State, 988 S.W.
2d 770 (Tex. Crim. App. 1999)). They have held that the
defendant’s decision to raise the claim on direct review
does not bar the defendant from also raising the claim in
collateral proceedings. See, e.g., Lopez v. State, 343 S.W.
3d 137, 143 (Tex. Crim. App. 2011); Torres, supra, at 475.
They have suggested that appellate counsel’s failure to
raise the claim on direct review does not constitute “inef-
fective assistance of counsel.” See Sprouse v. State, No.
AP–74933, 2007 WL 283152, *7 (Tex. Crim. App., Jan. 31,
2007) (unpublished). And Texas’ highest criminal court
has explicitly stated that “[a]s a general rule” the de-
fendant “should not raise an issue of ineffective assistance
of counsel on direct appeal,” but rather in collateral re-
view proceedings. Mata v. State, 226 S.W.3d 425, 430,
n. 14 (2007) (internal quotation marks omitted). See Rob-
inson, supra, at 810 (“[A] post-conviction writ proceeding,
rather than a motion for new trial, is the preferred method
for gathering the facts necessary to substantiate” an
ineffective-assistance-of-trial-counsel claim).
   The criminal bar, not surprisingly, has taken this strong
judicial advice seriously. See Guidelines and Standards
for Texas Capital Counsel, 69 Tex. B. J. 966, 977, Guide-
line 12.2(B)(1)(d) (2006) (“[S]tate habeas corpus is the first
12                   TREVINO v. THALER

                      Opinion of the Court

opportunity for a capital client to raise challenges to the
effectiveness of trial or direct appeal counsel”). Texas now
can point to only a comparatively small number of cases in
which a defendant has used the motion-for-a-new-trial
mechanism to expand the record on appeal and then re-
ceived a hearing on his ineffective-assistance-of-trial-
counsel claim on direct appeal. Brief for Respondent
35–36, and n. 6 (citing, inter alia, State v. Morales, 253 S.W.
3d 686, 689–691 (Tex. Crim. App. 2008); Robertson v.
State, 187 S.W.3d 475, 480–481 (Tex. Crim. App. 2006)).
And, of those, precisely one case involves trial counsel’s
investigative failures of the kind at issue here. See Arm-
strong v. State, No. AP–75706, 2010 WL 359020 (Tex.
Crim. App., Jan. 27, 2010) (unpublished). How could
federal law deny defendants the benefit of Martinez solely
because of the existence of a theoretically available pro-
cedural alternative, namely direct appellate review, that
Texas procedures render so difficult, and in the typical
case all but impossible, to use successfully, and which
Texas courts so strongly discourage defendants from
using?
   Respondent argues that Texas courts enforce the rele-
vant time limits more flexibly than we have suggested.
Sometimes, for example, an appellate court can abate an
appeal and remand the case for further record develop-
ment in the trial court. See Cooks v. State, 240 S.W.3d
906 (Tex. Crim. App. 2007). But the procedural possibili-
ties to which Texas now points seem special, limited in
their application, and, as far as we can tell, rarely used.
See 43A Texas Practice §50:15, at 636–639; 43B id.,
§56:235, at 607–609. Cooks, for example, the case upon
which respondent principally relies, involved a remand for
further record development, but in circumstances where
the lower court wrongly failed to give a defendant new
counsel in time to make an ordinary new trial motion. 240
S.W. 3d, at 911. We do not believe that this, or other,
                 Cite as: 569 U. S. ____ (2013)          13

                     Opinion of the Court

special, rarely used procedural possibilities can overcome
the Texas courts’ own well-supported determination that
collateral review normally constitutes the preferred—and
indeed as a practical matter, the only—method for raising
an ineffective-assistance-of-trial-counsel claim.
  Respondent further argues that there is no equitable
problem to be solved in Texas because if counsel fails to
bring a substantial claim of ineffective assistance of trial
counsel on direct appeal, the ineffectiveness of appellate
counsel may constitute cause to excuse the procedural
default. See Murray v. Carrier, 477 U.S. 478 (1986). But
respondent points to no case in which such a failure by
appellate counsel has been deemed constitutionally inef-
fective. And that lack of authority is not surprising given
the fact that the Texas Court of Criminal Appeals has
directed defendants to bring such claims on collateral
review.
                              2
   For the reasons just stated, we believe that the Texas
procedural system—as a matter of its structure, design,
and operation—does not offer most defendants a meaning-
ful opportunity to present a claim of ineffective assistance
of trial counsel on direct appeal. What the Arizona law
prohibited by explicit terms, Texas law precludes as a
matter of course. And, that being so, we can find no signif-
icant difference between this case and Martinez. The very
factors that led this Court to create a narrow exception to
Coleman in Martinez similarly argue for the application of
that exception here.
   The right involved—adequate assistance of counsel at
trial—is similarly and critically important. In both in-
stances practical considerations, such as the need for a
new lawyer, the need to expand the trial court record, and
the need for sufficient time to develop the claim, argue
strongly for initial consideration of the claim during col-
14                   TREVINO v. THALER

                      Opinion of the Court

lateral, rather than on direct, review. See Martinez, 566
U. S., at ___ (slip op., at 10); see also Massaro v. United
States, 538 U.S. 500, 505 (2003). In both instances failure
to consider a lawyer’s “ineffectiveness” during an initial-
review collateral proceeding as a potential “cause” for
excusing a procedural default will deprive the defendant
of any opportunity at all for review of an ineffective-
assistance-of-trial-counsel claim. See Martinez, supra, at
___ (slip op., at 7).
   Thus, for present purposes, a distinction between (1) a
State that denies permission to raise the claim on direct
appeal and (2) a State that in theory grants permission
but, as a matter of procedural design and systemic opera-
tion, denies a meaningful opportunity to do so is a distinc-
tion without a difference. In saying this, we do not (any
more than we did in Martinez) seek to encourage States
to tailor direct appeals so that they provide a fuller op-
portunity to raise ineffective-assistance-of-trial-counsel
claims. That is a matter for the States to decide. And, as
we have said, there are often good reasons for hearing the
claim initially during collateral proceedings.
                            III
  For these reasons, we conclude that where, as here,
state procedural framework, by reason of its design and
operation, makes it highly unlikely in a typical case that
a defendant will have a meaningful opportunity to raise a
claim of ineffective assistance of trial counsel on direct
appeal, our holding in Martinez applies:
     “[A] procedural default will not bar a federal habeas
     court from hearing a substantial claim of ineffective
     assistance at trial if, in the initial-review collateral
     proceeding, there was no counsel or counsel in that
     proceeding was ineffective.” 566 U. S., at ___ (slip op.,
     at 15).
                  Cite as: 569 U. S. ____ (2013)           15

                      Opinion of the Court

  Given this holding, Texas submits that its courts should
be permitted, in the first instance, to decide the merits
of Trevino’s ineffective-assistance-of-trial-counsel claim.
Brief for Respondent 58–60. We leave that matter to be
determined on remand. Likewise, we do not decide here
whether Trevino’s claim of ineffective assistance of trial
counsel is substantial or whether Trevino’s initial state
habeas attorney was ineffective.
  For these reasons we vacate the Fifth Circuit’s judgment
and remand the case for further proceedings consistent
with this opinion.
                                             It is so ordered.
                 Cite as: 569 U. S. ____ (2013)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 11–10189
                         _________________


  CARLOS TREVINO, PETITIONER v. RICK THALER,

  DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL

     JUSTICE, CORRECTIONAL INSTITUTIONS 

                  DIVISION

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                        [May 28, 2013] 


   CHIEF JUSTICE ROBERTS, with whom JUSTICE ALITO
joins, dissenting.
   In our federal system, the “state courts are the principal
forum for asserting constitutional challenges to state
convictions.” Harrington v. Richter, 562 U.S. __, __ (2011)
(slip op., at 13). “Federal courts sitting in habeas,” we
have said, “are not an alternative forum for trying . . .
issues which a prisoner made insufficient effort to pursue
in state proceedings.” Williams v. Taylor, 529 U.S. 420,
437 (2000). This basic principle reflects the fact that
federal habeas review “ ‘intrudes on state sovereignty to
a degree matched by few exercises of federal judicial au-
thority.’ ” Richter, supra, at ___ (slip op., at 13) (quoting
Harris v. Reed, 489 U.S. 255, 282 (1989) (KENNEDY, J.,
dissenting)).
   In order to prevent circumvention of the state courts
and the unjustified intrusion on state sovereignty that
results, we have held that “a state prisoner [who] fails to
exhaust state remedies . . . [or] has failed to meet the
State’s procedural requirements for presenting his federal
claims” will not be entitled to federal habeas relief unless
he can show “cause” to excuse his default. Coleman v.
Thompson, 501 U.S. 722, 732, 750 (1991). There is an
2                    TREVINO v. THALER

                   ROBERTS, C. J., dissenting

exception to that rule where “failure to consider the claims
will result in a fundamental miscarriage of justice,” ibid.;
that exception is not at issue here.
   Cause comes in different forms, but the one relevant
here is attorney error. We recognized in Coleman that
“[w]here a [habeas] petitioner defaults a claim as a result
of the denial of the right to effective assistance of counsel,
the State, which is responsible for the denial as a constitu-
tional matter, must bear the cost of any resulting default.”
Id., at 754. But we simultaneously recognized that “[a]
different allocation of costs is appropriate in those circum-
stances where the State has no responsibility to ensure
that the petitioner was represented by competent counsel.”
Ibid. In that situation, we held, “it is the petitioner who
must bear the burden of a failure to follow state proce-
dural rules.” Ibid. Because the error in Coleman occurred
during state postconviction proceedings, a point at which
the habeas petitioner had no constitutional right to coun-
sel, the petitioner had to bear the cost of his default. Id.,
at 757.
   Last Term, in Martinez v. Ryan, we announced a “nar-
row exception” to Coleman’s “unqualified statement . . .
that an attorney’s ignorance or inadvertence in a postcon-
viction proceeding does not qualify as cause to excuse a
procedural default.” 566 U.S. 1, ___ (2012) (slip op., at 6).
In Martinez, Arizona law did not allow defendants to raise
ineffective assistance of counsel claims on direct appeal;
they could only raise such claims in state collateral pro-
ceedings. Id., at ___ (slip op., at 2). We held that while
Arizona was free to structure its state court procedures in
this way, its “decision is not without consequences for the
State’s ability to assert a procedural default in later pro-
ceedings.” Id., at ___ (slip op., at 10). “By deliberately
choosing to move trial-ineffectiveness claims outside of the
direct-appeal process, where counsel is constitutionally
guaranteed, the State significantly diminishes prisoners’
                  Cite as: 569 U. S. ____ (2013)             3

                    ROBERTS, C. J., dissenting

ability to file such claims.” Ibid. Thus, “within the con-
text of this state procedural framework,” attorney error
would qualify as cause to excuse procedural default if it
occurred in the first proceeding at which the prisoner was
“allow[ed]” to raise his trial ineffectiveness claim. Id., at
___, ___ (slip op., at 10, 13).
   We were unusually explicit about the narrowness of our
decision: “The holding in this case does not concern attor-
ney errors in other kinds of proceedings,” and “does not
extend to attorney errors in any proceeding beyond the
first occasion the State allows a prisoner to raise a claim of
ineffective assistance at trial.” Id., at ___–___ (slip op., at
13–14). “Our holding here addresses only the constitu-
tional claims presented in this case, where the State
barred the defendant from raising the claims on direct
appeal.” Id., at ___ (slip op., at 14). In “all but the limited
circumstances recognized here,” we said, “[t]he rule of
Coleman governs.” Id., at ___ (slip op., at 13).
   This aggressively limiting language was not simply a
customary nod to the truism that “we decide only the case
before us.” Upjohn Co. v. United States, 449 U.S. 383, 396
(1981). It was instead an important part of our explana-
tion for why “[t]his limited qualification to Coleman does
not implicate the usual concerns with upsetting reliance
interests protected by stare decisis principles.” Martinez,
supra, at ___ (slip op., at 12). The fact that the exception
was clearly delineated ensured that the Coleman rule
would remain administrable. And because States could
readily anticipate how such a sharply defined exception
would apply to various procedural frameworks, the excep-
tion could be reconciled with our concerns for comity and
equitable balancing that led to Coleman’s baseline rule in
the first place. See Coleman, supra, at 750–751. The
States had a clear choice, which they could make with full
knowledge of the consequences: If a State “deliberately
cho[se] to move trial-ineffectiveness claims outside of the
4                    TREVINO v. THALER

                    ROBERTS, C. J., dissenting

direct-appeal process” through a “decision to bar defendants
from raising” them there, then—and only then—would
“counsel’s ineffectiveness in an initial-review collateral
proceeding qualif[y] as cause for a procedural default.”
Martinez, 566 U. S., at ___, ___ (slip op., at 10, 14).
   Today, with hardly a mention of these concerns, the
majority throws over the crisp limit we made so explicit
just last Term. We announced in Martinez that the excep-
tion applies “where the State barred the defendant from
raising the claims on direct appeal.” Id., at ___ (slip op., at
14). But today, the Court takes all the starch out of its
rule with an assortment of adjectives, adverbs, and modi-
fying clauses: Martinez’s “narrow exception” now applies
whenever the “state procedural framework, by reason of
its design and operation, makes it highly unlikely in a
typical case that a defendant will have a meaningful
opportunity” to raise his claim on direct appeal. Ante, at
14.
   The questions raised by this equitable equation are as
endless as will be the state-by-state litigation it takes to
work them out. We are not told, for example, how mean-
ingful is meaningful enough, how meaningful-ness is to be
measured, how unlikely highly unlikely is, how often a
procedural framework’s “operation” must be reassessed, or
what case qualifies as the “typical” case. Take just this
last example: The case before us involved a jury trial
(hardly typical), a capital conviction (even less typical),
and—as the majority emphasizes—a particular species of
ineffectiveness claim that depends on time-consuming
investigation of personal background and other mitigating
circumstances. Ante, at 10. Yet the majority holds it up,
apparently, as a case that is typical in the relevant sense,
saying that “[t]he present capital case illustrates” the
“systematic” working of Texas’s procedural framework.
Ibid.
   Given that the standard is so opaque and malleable, the
                  Cite as: 569 U. S. ____ (2013)            5

                   ROBERTS, C. J., dissenting

majority cannot describe the exception applied here as
narrow, and does not do so. Gone are the repeated words
of limitation that characterized the Martinez opinion.
Gone too is the clear choice that Martinez gave the States
about how to structure their criminal justice systems.
Now, the majority offers them a gamble: If a State allows
defendants to bring ineffectiveness claims both on direct
appeal and in postconviction proceedings, then a prisoner
might have to comply with state procedural requirements
in order to preserve the availability of federal habeas
review, if a federal judge decides that the state system
gave the defendant (or enough other “typical” defendants)
a sufficiently meaningful opportunity to press his claim.
   This invitation to litigation will, in precisely the manner
that Coleman foreclosed, “ ‘frustrate both the States’ sov-
ereign power to punish offenders and their good-faith
attempts to honor constitutional rights.’ ” Coleman, 501
U. S., at 748 (quoting Engle v. Isaac, 456 U.S. 107, 128
(1982)). In what I suspect (though cannot know) will be a
broad swath of cases, the Court’s approach will excuse
procedural defaults that, under Coleman, should preclude
federal review. But even in cases where federal courts
ultimately decide that the habeas petitioner cannot estab-
lish cause under the new standard, the years of procedural
wrangling it takes to reach that decision will themselves
undermine the finality of sentences necessary to effective
criminal justice. Because that approach is inconsistent
with Coleman, Martinez itself, and the principles of equi-
table discretion and comity at the heart of both, I respect-
fully dissent.
                  Cite as: 569 U. S. ____ (2013)             1

                      SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 11–10189
                          _________________


  CARLOS TREVINO, PETITIONER v. RICK THALER,

  DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL

     JUSTICE, CORRECTIONAL INSTITUTIONS 

                  DIVISION

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                         [May 28, 2013] 


   JUSTICE SCALIA, with whom JUSTICE THOMAS joins,
dissenting.
   I dissent for the reasons set forth in my dissent in Mar-
tinez v. Ryan, 566 U.S. 1 (2012). That opinion sought to
minimize the impact of its novel holding as follows:
    “Our holding here addresses only the constitutional
    claims presented in this case, where the State barred
    the defendant from raising the claims on direct ap-
    peal.’’ Id., at ___ (slip op., at 14).
I wrote in my dissent:
    “That line lacks any principled basis, and will not last.’’
    Id., at ___ (slip op., at 2, n. 1).
The Court says today:
    “Texas law on its face appears to permit (but not re-
    quire) the defendant to raise the claim on direct ap-
    peal. Does this difference matter?’’ “[W]e can find no
    significant difference between this case and Mar-
    tinez.’’ Ante, at 8, 13 (emphasis removed).